Citation Nr: 0810298	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Friend


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964, and from November 1983 to February 1984.  This 
matter is on appeal originally from the St. Louis, Missouri 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Board denied the claim for entitlement to service 
connection for PTSD in a May 2002 decision.  The veteran did 
not appeal this decision.

2.  Evidence associated with the claims file since the May 
2002 Board decision is not new and material evidence as it is 
cumulative and redundant of evidence previously of record and 
does not both relate to an unestablished fact necessary to 
substantiate the claim or raise the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSION OF LAW

New and material evidence having not been presented, the 
claim for service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for PTSD.

While an unappealed rating decision is final, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In a decision dated in May 2002, the Board denied the 
veteran's claim for service connection for PTSD on the basis 
that there was no evidence supporting his purported in-
service stressors.  He had claimed, and is still claiming, 
that he served in combat but cannot remember specific 
stressor events in service.  Specifically, the evidence of 
record consisted of service records indicating no evidence of 
combat or foreign service.  

While he submitted records indicating the receipt of combat-
indicating medals, the service records did not corroborate 
the type of service necessary to warrant such medals.  The 
medical evidence of record showed treatment for PTSD but 
without credible evidence of in-service stressors, the 
veteran's claim was denied.

Evidence submitted since the last final disallowance includes 
his testimony at a RO formal hearing that he served in 
combat.  His statements are not new, however, as he has been 
asserting the same since he initially filed a claim for 
service connection.  As far as his statements further 
delineate the specifics of his claim from what had been 
claimed at the time of the last denial, they are not material 
as they do give specific details on which in-service 
stressors or combat could be based.  As they do not rise to 
the level of relating to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, his testimony alone is not 
sufficient to reopen the claim.

Next, the veteran submitted several copies of a DA Form 1577 
dated December 1999 for the proposition that he received a 
Purple Heart and Combat Infantryman Badge, among others.  
Significantly, this evidence was considered in the prior 
Board denial and is, therefore, not "new" for purposes of 
reopening the claim for benefits.

The veteran also submitted duplicative evidence, including VA 
treatment records and buddy statements which were received 
prior to that last denial and already considered.  None of 
this evidence is considered to be new as it was of record at 
the time of the last denial.

Next, the veteran submitted a statement from the Vet Center 
dated in August 2003 and a private medical opinion dated in 
November 2004, which each outlined a history of PTSD 
treatment.  While these records are new as they were not in 
the claims file at the time of the last denial, they are not 
material as they do not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

Because none of the evidence submitted since the Board's 
denial in May 2002 is both new and material, the veteran's 
application to reopen is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
May 2003 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  Moreover, he has displayed actual knowledge of 
why the claim was previously denied and what was needed to 
reopen in his written statements, hearing testimony, and 
statements submitted by his representative.  

Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA records indicated by the 
veteran to be relevant including extensive research into his 
service personnel records.  Further, he was provided an 
opportunity to set forth his contentions during the RO 
hearing.

Moreover, a specific VA medical opinion is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or an opinion is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


